STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                     NO.   2021    KW    1594


VERSUS


MATTHEW         POWELL                                                          MARCH      14,    2022




In   Re:         Matthew        Powell,      applying      for     supervisory         writs,          21st
                  Judicial       District     Court,      Parish        of   Tangipahoa,         No.    19-
                  01661.




BEFORE:           GUIDRY,      HOLDRIDGE,      AND    CHUTZ,      JJ.


        WRIT      GRANTED.          The    district       court     is       ordered    to       act     on

relator' s "        Motion          to    Amend     Sentence        to       Receive       Concurrent
Imposition"         filed May 27,           2021,    if it has not already done so.

                                                    JMG
                                                    GH

                                                    WRC




COURT      OF   APPEAL,        FIRST     CIRCUIT




AwUft               CLERK
                  FOR    THE
                               OF   COURT
                                COURT